             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:20-cv-00376-MR-WCM

SHERRI WILKES,                         )
                                       )
                  Plaintiff,           )
                                       )             ORDER
      v.                               )
                                       )
BUNCOMBE OPERATIONS, LLC               )
doing business as                      )
Harmony at Reynolds Mountain           )
                                       )
                        Defendant.     )
______________________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 16) filed by Victoria Therese Kepes. The Motion

indicates that Ms. Kepes, a member in good standing of the Bar of this Court,

is local counsel for Defendant Buncombe Operations, LLC doing business as

Harmony at Reynolds Mountain and that she seeks the admission of Henry W.

Frampton, IV, who the Motion represents as being a member in good standing

of the Bar of South Carolina. It further appears that the requisite admission

fee has been paid.




                                      1

     Case 1:20-cv-00376-MR-WCM Document 17 Filed 08/19/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 16) and ADMITS

Henry W. Frampton, IV to practice pro hac vice before the Court in this matter

while associated with local counsel.



                              Signed: August 19, 2021




                                         2

     Case 1:20-cv-00376-MR-WCM Document 17 Filed 08/19/21 Page 2 of 2
